The Opinion of the Court was delivered by Treat, J. Frye sued Silliman before a justice of the peace, and recovered a judgment for 437-50. The cause was taken by appeal to the Circuit Court. It was there lieard by the Court on an agreed state of facts, substantially as follows: On the 29th day of April, 1841, Silliman purchased at the sheriff’s sale for taxes, one hundred and fifty town lots, and received the usual certificates of purchase therefor. He then conveyed the lots to one Wren, and assigned to him the certificates. The deed to Wren was recorded on the 23d day of May, 1842. On the 18th day of May, 1843, the lots remaining unredeemed, Frye, as sheriff, tendered to Silliman a separate deed for each lot, and demanded his fees therefor. Silliman refused, either to accept the deeds, or pay the fees. The sheriff had no actual knowledge of the conveyance to Wren, or of the assignment of the certificates; and neither Silliman nor Wren had applied to him for a deed. The Circuit flohrt affirmed the judgment of the justice, and that decision is" here assigned for error. The forty second section of the revenue law of the 26th of February, 1839, requires the sheriff immediately after the expiration of two years from the sale, to make out a deed for each lot or parcel of land sold, and remaining unredeemed, and deliver, the same to the purchaser, on the return of the certificate of purchase. Laws of 1838-9, page 17. The first section of an Act amendatory of the foregoing law, approved March 6th, 1843, provides that all certificates of purchase may be assigned by indorsement thereon, and that the assignee shall be entitled to the deed. This provision is declared to apply as well to certificates theretofore issued, as to those thereafter to issue. The third section provides, that whenever the original purchaser or assignee shall be entitled to deeds for more than one tract under the same sale, he shall have .the right to require the sheriff to include all of the tracts, or as many thereof, as he may designate, in one deed. Laws of 1842-3, page 238. The eighth section of the Act of the 1st of February, 1840, allows the sheriff for each deed made under the provisions of the revenue law, a fee of twenty five cents to be paid by the person receiving the deed. Laws of 1839-40, page 4. These different provisions of the statute, relating to the same subject matter, should be considered together. The delivery of the deed is to be preceded by the return of the certificate of purchase.' The law authorizing the assignment of the certificate, the sheriff cannot tell, until it is returned, to whom the deed is to be made whether to the original purchaser, or to his assignee. He ought, therefore, not to make the deed until the certificate is presented. The party, who is then entitled to the deed, may elect whether he will have the land included in one deed, or in several. The provision authorizing all of the tracts purchased at one sale, to be embraced in one deed, is a salutary one. It avoids the inconvenience of having numerous conveyances to real estate, situate in the same county, the title to which originates in a common source. It also dispenses with the unnecessary expense of the fees of the sheriff and recorder, in the execution and recording of the deeds. This case strongly illustrates the propriety of the provision. The judgment of the Circuit Court is re\rersed with costs. Judgment reversed.